DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (US 20010050763 A1) in view of Anazawa (US 20210190689 A1).
With regards to claim 1, Shirai discloses an optical system comprising: an optoelectronic device and a cover arrangement (outer housing depicted by dashed lines, Fig. 1) covering the optoelectronic device 23, wherein the optoelectronic device is configured to emit at least electromagnetic radiation with a first wavelength through an aperture (via objective 11, Fig. 1) of the cover arrangement [0034]; and a mirror arrangement 21 arranged between the optoelectronic device and the aperture, the mirror arrangement comprising a wavelength selective mirror with a passband and a stopband [0033], wherein the optoelectronic device has an active surface extending along a first principal plane and the wavelength selective mirror extends along a second principal plane, wherein the second principal plane and the first principal plane include an angle with an absolute value being greater than zero degrees and less than ninety degrees (Fig. 1). Shirai does not specify wherein the mirror arrangement comprises an optically opaque element extending along a fourth principal plane being perpendicular to the first principal plane, wherein the active surface and the opaque element are located at opposite sides with respect to the wavelength selective mirror. Anazawa teaches an optical system comprising a dichroic filter comprising a light shielding film formed on each of all side surfaces for preventing penetration of unwanted light [0108]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Shirai with the claimed opaque element as taught by Anazawa (wherein forming the opaque element on each of all side surfaced would include a side extending along a fourth principal plane being perpendicular to the first principal plane, wherein the active surface and the opaque element are located at opposite sides with respect to the wavelength selective mirror). Shirai also fails to teach wherein the passband includes a first wavelength range containing the first wavelength and the stopband includes a second wavelength range corresponding to visible light or vice versa. Nevertheless, modifying Shirai with the claimed wavelengths would have been known depending upon the particular needs of the invention, such as removing unwanted visible light. 
With regards to claims 3 and 4, Shirai discloses the claimed invention according to claim 1 wherein the specific stopband and passband comprises corresponding wavelengths ranges considered to be obvious design choice in order to filter a desired wavelength range; and the cover arrangement extends along a third principal plane being parallel or perpendicular to the first principal plane (portions of the dashed outline of the housing are parallel and perpendicular to the active surface of the emitter, Fig. 1).
With regards to claims 6, and 7 Shirai discloses the claimed configuration (Fig. 1) [0005, 0032].
With regards to claims 8 and 10, Shirai discloses the claimed configuration (Fig. 1), except for the optically opaque element on a second side face of the first prism body (the first prim body being the lower prism in Fig. 1, the second side face being the bottom surface of the lower prism). However, those skilled in the art appreciate that such a modification would have been known and considered obvious in order to prevent light loss. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Shirai with the claimed optically opaque element in view of the recited benefit.
With regards to claim 9, Shirai discloses the claimed invention according to claim 8 and further wherein the aperture faces the interior surface of the third side face of the first prism body (Fig. 1).
With regards to claim 11, Shirai discloses wherein the wavelength selective mirror is coated on the prism bodies [0032], which is understood to be permanent.
With regards to claim 12, Shirai discloses wherein the wavelength selective mirror is coated on the prism bodies [0032], but does not specify wherein the second prism body is glued to the wavelength selective mirror. However, it is noted that such a modification would have been known and considered obvious in order to properly join the elements together.
With regards to claim 13, Shirai does not specifically teach the claimed cover arrangement. However, such elements were generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Shirai with the claimed arrangement in order to provide sufficient protection while allowing passage of emitted and/or reflected light.
With regards to claim 14, Shirai discloses a dichroic filter [0005, 0032].
With regards to claim 15, Shirai discloses the claimed further optoelectronic device 31 and cover arrangement (Fig. 1), but does not specifically teach the further aperture and further mirror arrangement. Such elements were already known in the art, however, and such configuration having separate channels was already known, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Shirai with the claimed configuration in order to further isolate the optoelectronic elements, thus reducing interference and improving detection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884